Citation Nr: 9910927	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the neck with injury to Muscle Group 
XXIII, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from June 1995 and 
January 1996 rating decisions of the Nashville, Tennessee 
Regional Office (hereinafter "the RO").  The June 1995 
rating decision denied service connection for degenerative 
joint disease of the cervical spine and continued a 10 
percent disability evaluation for the veteran's service-
connected residuals of a shell fragment wound to the neck 
with injury to Muscle Group XXIII.  The January 1996 rating 
decision, in pertinent part, continued a noncompensable 
disability evaluation for the veteran's service-connected 
hearing loss of the left ear.  

In a June 1998 decision, the Board denied the veteran's claim 
for entitlement to a compensable evaluation for his service-
connected hearing loss of the left ear.  The Board remanded 
the remaining issues on appeal to the RO to obtain private 
and/or Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA examination.  
The veteran has been represented throughout this appeal by 
the Tennessee Department of Veterans' Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for residuals 
of a shell fragment to the neck with injury to Muscle Group 
XXIII, for residuals of a cyst around the shrapnel injury and 
for hearing loss of the left ear.  

3.  The veteran's degenerative joint disease of the cervical 
spine was not shown in service or for many years after 
service separation.  The record contains no objective 
evidence that degenerative joint disease of the cervical 
spine originated during active service.  

4.  The record contains no sufficiently probative evidence of 
an etiological relationship between the veteran's 
degenerative joint disease of the cervical spine and his 
service-connected residuals of a shell fragment wound to the 
neck with injury to Muscle Group XXIII.  

5.  The veteran's residuals of a shell fragment wound to the 
neck have been shown to be productive of no more than 
moderate injury to Muscle Group XXIII with full range of 
motion of the cervical spine and no present evidence of 
superficial poorly nourished scars with repeated ulcerations 
or tender and painful scars.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative joint disease of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the neck 
with injury to Muscle Group XXIII have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.59 and 
Diagnostic Codes 5286, 5287, 5290, 5323, 7803, 7804, 7805 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected residuals 
of a shell fragment wound to the neck with injury to Muscle 
Group XXIII is well-grounded and that all relevant facts have 
been properly developed.  As discussed below, the Board finds 
that the veteran's claim for service connection for 
degenerative joint disease of the cervical spine is not well-
grounded and that, therefore, there is no further duty to 
assist the veteran with development of such claim.  

I.  Service Connection for Degenerative Joint Disease of the 
Cervical Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for residuals of a shell fragment to 
the neck with injury to Muscle Group XXIII, for residuals of 
a cyst around the shrapnel injury and for hearing loss of the 
left ear.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records indicate he was treated 
in March 1969 for a shell fragment wound to the back of the 
neck with muscle damage.  There was no additional clinical 
detail provided in initial treatment records about the nature 
of such damage.  A March 1969 consultation report noted that 
the veteran had suffered headaches since sustaining a shell 
fragment wound to the head.  There was a notation that a 
physician reviewed X-rays and felt that all fragments were in 
the scalp and that no surgery was indicated.  A May 1969 
treatment entry noted that the veteran complained of 
headaches and dizzy spells.  The impression was paresthesias 
secondary to fragment wound and anxiety.  An additional May 
1969 entry reported that the veteran complained of headaches 
over the left temporal region and occiput.  It was noted that 
an X-ray of the skull showed multiple fragments of the 
occiput and one superficial fragment of the left temporal 
area.  The examiner noted that the veteran appeared to have a 
fragment penetrating the occiput.  A March 1970 skull series 
showed that there were several metallic fragments which were 
localized to the external soft tissues at the level of the 
inion posterolateral on the right.  Another fragment was seen 
in the left temporal region.  It was noted that the bone 
structures did not appear to have sustained any fractures.  
The June 1970 separation examination included a notation that 
the veteran had a scar in the occipital region with shrapnel 
still present.  

The veteran underwent a VA general medical examination in 
September 1970.  He reported that he had pain in his neck and 
head as well as occasional stiffness in the neck.  The 
examiner noted that there was an oblique scar well within the 
veteran's hairline.  It was observed that the veteran's 
"heavy hairs" had to be parted to see it.  The examiner 
reported that the scar was just below the nuchal notch near 
the mid-line measuring about an inch and a quarter in length 
and widened to 3/8ths of an inch.  The examiner indicated 
that the scar was smooth with no functional disadvantage 
noted in association with it.  It was observed that the scar 
was not particularly tender.  The examiner further reported 
that on the right, still on the posterior aspect near the 
base of the skull, was a small irregularity which the veteran 
thought may have been a fragment working out.  The examiner 
stated that "it could very well be such if [the] missile 
fragmented".  Additionally, the examiner indicated that the 
veteran had full range of motion of the neck.  It was also 
observed that there was a linear cicatrix about 3/4ths of an 
inch long over the mid-occipital region.  The diagnoses 
included cicatrices of the scalp.  

Private treatment records dated from December 1984 to March 
1993 indicated that the veteran was treated for multiple 
disorders including a low back disorder.  A January 1986 
discharge summary from the HCA Hendersonville Hospital noted 
that examination of the veteran's head and neck area, 
including careful palpation of the neck, revealed no 
significant abnormalities.  

VA treatment records dated from June 1993 to November 1994 
indicated that the veteran was treated for disorders 
including a cervical spine disorder.  A June 1993 
consultation report noted that the veteran was seen with a 
history of left shoulder pain.  The impression was mild 
cervical strain versus radiculopathy.  A July 1993 hospital 
report noted that the veteran was admitted with a six week 
history of left neck and shoulder pain with increased pain on 
the Valsalva maneuver.  It was noted that there was no prior 
trauma or prior surgery.  The veteran underwent a cervical 
myelogram and post myelogram computerized tomography scanning 
which showed no focal abnormality besides degenerative joint 
disease of the cervical spine.  The impression was left C5 
radiculopathy.  A December 1993 entry indicated an impression 
of degenerative joint disease of the cervical spine.  An 
April 1994 noted that the veteran was seen with chronic neck 
pain and a negative myelogram and computerized scan in July 
1993.  The assessment was possible ulnar entrapment.  A July 
1994 entry noted that the veteran complained of left upper 
extremity pain radiating from the neck down the underside of 
the arm to the 5th finger.  

The veteran underwent a VA orthopedic examination in November 
1995.  He reported that he suffered a shrapnel wound to his 
cervical spine during service.  The veteran reported that 
since that time he had suffered severe pain in his cervical 
spine and shoulders.  It was noted that the veteran indicated 
that if he moved his neck to his left or right, he may have 
pain that would actually radiate down his shoulders and 
anterior upper arms.  The examiner noted that there was a 4 x 
5 cm fluctuant area in the occipital region of the skull 
which the veteran indicated was the area of the shrapnel 
injury.  The examiner reported that such area was mildly 
tender to palpation, but that there was no erythema or 
drainage.  The examiner indicated that palpation of the 
cervical spine revealed no point tenderness or pain on 
palpation.  As to range of motion, it was noted that forward 
flexion was 15 degrees, extension backwards was 0 degrees, 
lateral flexion was 20 degrees and rotation was 30 degrees.  
The examiner related that the veteran stated that such 
maneuvers caused moderated discomfort in his neck with 
radiation of the pain down his anterior shoulders.  It was 
noted that the muscle strength was mildly decreased in the 
biceps and triceps with the hand grip at 4+ over 5.  To light 
touch, sensation was normal.  The examiner reported that the 
veteran had a computerized tomography of the cervical spine 
in 1994 which was normal, but a myelogram revealed a mild 
symmetric bulge at C3-C4, but no nerve impingement.  

The assessment was history of cervical spine shrapnel injury 
with pain syndrome.  The examiner commented that the veteran 
had decreased cervical spine range of motion with mildly 
decreased muscle strength diffusely, but no evidence of 
radiculopathy.  Cervical and thoracic spine degenerative 
joint disease was also indicated.  The examiner also noted, 
as to an assessment, that the veteran had cyst formation with 
fluid collection in the are of the shrapnel injury.  A 
November 1995 radiological report, as to the cervical spine, 
indicated that there were numerous metallic foreign bodies in 
the soft tissues of the upper cervical region.  It was noted 
that alignment of the cervical spine was within normal limits 
and that there were mild degenerative changes at several 
levels in the cervical spine.  Records from the Social 
Security Administration indicated that the veteran was 
receiving disability compensation.  

At the February 1996 hearing on appeal, the veteran testified 
that he felt the degenerative joint disease of his neck had 
to do with carrying an M-16 rifle during service.  The 
veteran also stated that he was wounded during service and 
that the physicians did not attempt to remove the metallic 
foreign objects from his neck.  He indicated that he still 
had fragments in his neck and he could feel them.  The 
veteran reported that he had limited range of motion of his 
neck because of his neck injuries.  He testified that he was 
first told that he had degenerative joint disease a couple of 
years earlier.  

VA treatment records dated from January 1995 to January 1997 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent a VA orthopedic 
examination in September 1998.  The examiner noted that he 
had reviewed the veteran's claims folder.  It was observed 
that the veteran received a shrapnel wound to his right 
occipital region during service and that he had a post-
operative wound infection near the base of his skull.  Such 
was noted to be soft tissue in nature.  The veteran reported 
complaints including worsening neck pain over the previous 
four years.  He further indicated that he had numbness and 
decreased grip in the left elbow and left hand and that he 
had undergone surgery with transposition of the ulnar nerve 
in 1996.  The examiner reported that the veteran's neck 
injury revealed a healed wound in the back of the neck.  The 
veteran's neck was noted to be supple.  The examiner 
indicated that the veteran had full motion of the neck with 
rotation to 90 degrees bilaterally.  The examiner reported 
that the veteran could bring his chin down to his chest and 
that the area was not tender.  It was noted that the left 
upper extremity revealed normal grip strength and that the 
ulnar digit was webbed.  The veteran had nondermatonal 
numbness including the radial one-half of the ring finger.  
The examiner indicated that a September 1998 X-ray of the 
cervical spine showed mild degenerative disc disease of C5-C6 
and C6-C7.  The examiner further noted that a cervical spine 
film of November 1995 showed mild degenerative changes in the 
lower cervical spine and a computerized tomography scan of 
the cervical spine in November 1994 was normal.  

As to a diagnosis, the examiner indicated that the veteran 
had mild cervical spine degenerative arthritis and mild 
lumbar spine arthritis.  The veteran was also noted to have 
nondermatonal numbness in the left hand.  The examiner 
commented that it was his opinion that the subjective 
findings did not equate with the objective findings.  The 
examiner remarked that there may have been worsening of the 
cervical spinal degenerative joint disease, but that clearly 
his original Vietnam injury was soft tissue related only.  
The examiner further indicated that such would certainly not 
correlate with the lumbar spine problems or upper extremity 
problems.  VA treatment records dated from July 1997 to 
October 1998 indicated that the veteran continued to receive 
treatment for several disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
degenerative joint disease of the cervical spine became 
manifest or otherwise originated during his period of service 
or that arthritis was manifested within one year of service 
separation.  The clinical and other probative evidence of 
record also fails to indicate an etiological relationship 
between the veteran's degenerative joint disease of the 
cervical spine and his service-connected residuals of a shell 
fragment wound to the neck with injury to Muscle Group XXIII.  
The Board notes that the veteran's service medical records do 
indicate that he was treated in March 1969 for shell fragment 
wounds to the back of the neck with muscle damage.  A March 
1969 consultation report noted that the veteran had suffered 
headaches since sustaining a shell fragment wound to the 
head.  There was a notation, at that time, that a physician 
had reviewed X-rays and felt that all the fragments were in 
the scalp and no surgery was indicated.  Additionally, a 
March 1970 skull series showed that there were several 
metallic fragments which were localized to the external soft 
tissues at the level of the inion posterolateral on the 
right.  Another fragment was seen in the left temporal 
region.  The Board observes that the June 1970 separation 
examination included a notation that the veteran had a scar 
in the occipital region with shrapnel still present.  The 
Board notes that a September 1970 VA general medical 
examination report noted a scar just below the nuchal notch 
near the mid-line measuring an inch and a 1/4 in length and 
widening to 3/8ths of an inch as well as a small irregularity 
on the right posterior aspect of the skull which could "very 
well be" a fragment working itself out "if the missile 
fragmented".  A linear cicatrix was also noted about 3/4ths 
of an inch long over the mid-occipital region.  The diagnoses 
included cicatrices of the scalp.  There was no reference to 
degenerative joint disease of the cervical spine or to any 
other cervical spine disorder.  Additionally, the Board notes 
that private treatment records dated from December 1984 to 
March 1993 also made no reference to degenerative joint 
disease of the cervical spine.  

The Board observes that the first clinical reference to an 
actual diagnosed cervical spine disorder, subsequent to the 
veteran's separation from service, was pursuant to a June 
1993 VA consultation report, almost twenty-three years after 
the veteran's separation from service, which indicated an 
impression of mild cervical strain versus radiculopathy.  
Additionally, the first clinical reference to a diagnosis of 
degenerative joint disease of the cervical spine was pursuant 
to a July 1993 hospital report which noted that a cervical 
myelogram and post myelogram computerized tomography scan 
showed no focal abnormalities besides degenerative joint 
disease of the cervical spine.  The impression, at that time, 
was left C5 radiculopathy.  The Board observes that a 
November 1995 VA orthopedic examination report noted that the 
veteran reported that he suffered a shrapnel wound to his 
cervical spine during service.  The examiner indicated an 
assessment of history of cervical spine shrapnel injury with 
pain syndrome.  Cervical degenerative joint disease was also 
indicated.  The examiner did not relate the veteran's 
degenerative joint disease to his period of service or to his 
service-connected shrapnel wound residuals.  Additionally, a 
September 1998 VA orthopedic examination report noted that 
the veteran received a shrapnel wound to his right occipital 
region during service and that he had a post-operative wound 
infection near the base of the skull.  It was observed that 
such was a soft tissue injury.  The examiner indicated 
diagnoses including mild cervical spine degenerative 
arthritis.  The examiner commented that it was his opinion 
that the subjective findings did not equate with the 
objective findings.  The examiner also specifically indicated 
that the veteran may have worsened in his cervical spinal 
degenerative joint disease, but that clearly his original 
injury was soft tissue related only.  The examiner did not 
indicate that the veteran's degenerative joint disease of the 
cervical spine in any way aggravated his service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1997).  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his claimed degenerative joint 
disease of the cervical spine originated during his period of 
service or, in the alternative, was incurred as a result of 
his service-connected residuals of a shell fragment wound to 
the neck with injury to Muscle Group XXIII.  The Board notes, 
however, that the veteran is not competent, as a lay person, 
to assert that a relationship exists between his period of 
service and such disorder, that such disorder is 
etiologically related to his service-connected shell fragment 
wound residuals, or to otherwise assert medical causation.  
See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that the record is devoid of sufficiently competent evidence 
establishing that the veteran's claimed degenerative joint 
disease of the cervical spine became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to indicate any 
relationship or nexus between such disorder  and the 
veteran's period of service.  See Caluza.  The clinical 
evidence of record also fails to satisfactorily indicate that 
such disorder is etiologically related to the veteran's 
service-connected residuals of a shell fragment wound to the 
neck with injury to Muscle Group XXIII.  Further, there are 
no physician statements or treatment reports of record which 
reasonably demonstrate such a relationship.  The examiner, 
pursuant to the September 1998 VA orthopedic examination, 
specifically remarked that the veteran's inservice injury was 
soft tissue related only.  Therefore, in the absence of 
sufficiently probative evidence establishing that the claimed 
disorder originated during the veteran's period of service, 
or within one year of service separation, or establishing an 
etiological relationship between such disorder and the 
veteran's service-connected residuals of a shell fragment 
wound to the neck with injury to Muscle Group XXIII, the 
Board concludes that the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine, is not plausible and, therefore, not well-grounded.  
Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

II.  Increased Evaluation for Residuals of a Shell Fragment 
Wound to the Neck with
Injury to Muscle Group XXIII

A.  Historical Review

The veteran's service medical records were discussed above.  
The veteran underwent a VA general medical examination in 
September 1970.  The diagnoses included cicatrices of the 
scalp.  

In October 1970, service connection was granted for residuals 
of a shell fragment wound to the neck with injury to Muscle 
Group XXIII.  A 10 percent disability evaluation was assigned 
which has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that that the regulations governing the evaluations of 
muscle injuries were amended as of July 3, 1997.  See 62 
FEDERAL REGISTER 30335 (1997) (to be codified at 38 C.F.R. 
§§ 4.55, 4.56, 4.69, 4.73).  The Board observes that the 
regulations applicable for injuries to Muscle Group XXIII, 
have not significantly changed from the regulations in effect 
prior to July 3, 1997.  The Board will evaluate the veteran's 
claim under the new regulations.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991) (when there has been a change in 
applicable regulation after a claim has been filed, but 
before final resolution, the regulation most favorable to the 
claimant must be applied).  A 10 percent evaluation is 
warranted for moderate injury to Muscle Group XXIII 
(suboccipital, lateral, vertebral and anterior vertebral 
muscles of the side and back of the neck).  A 30 percent 
evaluation requires moderately severe injury.  38 C.F.R. Part 
4, Diagnostic Code 5323 (1998).  The factors to be considered 
in the evaluation of disabilities residual to healed wounds 
involving muscle groups are found pursuant to the provisions 
of 38 C.F.R. § 4.56 (1998).  

A moderate wound is manifested by entrance and (if present) 
exit scars, small or linear indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (1998).  

A moderately severe wound is manifested by entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (1997).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1998).  Ankylosis of 
the cervical spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5287 
(1998).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1998).  A 10 percent evaluation 
is warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than moderate injury to 
Muscle Group XXIII.  38 C.F.R. Part 4, Diagnostic Code 5323 
(1998).  The most recent September 1998 VA orthopedic 
examination report noted that the veteran received a shrapnel 
wound to his right occipital region during service and that 
he had a post-operative wound infection near the base of his 
skull.  It was observed that such was soft tissue in nature.  
The veteran reported complaints including worsening neck pain 
over the previous four years.  The examiner reported that the 
veteran had a healed wound in the back of his neck.  The 
examiner also indicated that the veteran had full range of 
motion of the neck and that he could bring his chin down to 
his chest and that the area was not tender.  It was noted 
that a September 1998 X-ray of the cervical spine showed mild 
degenerative disc disease of C5-C7 and C6-C7.  The examiner 
indicated diagnoses including mild cervical spine 
degenerative arthritis and nondermatonal numbness in the left 
hand.  The examiner commented that it was his opinion that 
the subjective findings did not equate with the objective 
findings.  The examiner also remarked that the veteran's 
original Vietnam injury was soft tissue related only.  The 
examiner further indicated that such would certainly not 
correlate with lumbar spine problems or upper extremity 
problems.  The Board observes that the veteran is solely 
service-connected for residuals of a shell fragment wound to 
the neck with injury to Muscle Group XXIII.  He is not 
service-connected for any presently diagnosed upper extremity 
disorders such as nondermatonal numbness in the left hand.  

Additionally, the Board observes that the November 1995 VA 
orthopedic examination report noted that the veteran reported 
that he suffered severe pain in his cervical spine and 
shoulders.  The veteran indicated that if he moved his neck 
to the left or right, he may have pain that would actually 
radiate down his shoulders and anterior upper arms.  The 
examiner, at that time, indicated that there was a 4 x 5 cm 
fluctuant area in the occipital region of the skull which the 
veteran indicated was the area of the shrapnel injury.  The 
examiner indicated that the area was mildly tender to 
palpation, but that the cervical spine revealed no point 
tenderness or pain on palpation.  It was noted that the 
muscle strength was mildly decreased in the biceps and 
triceps with hand grip at 4+ over 5.  Light touch sensation 
was normal.  A November 1995 radiological report, as to the 
cervical spine, indicated that there were numerous metallic 
foreign bodies in the soft tissues of the upper cervical 
region.  Mild degenerative changes at several levels in the 
cervical spine were also noted.  The assessment was history 
of cervical spine injury with pain syndrome.  The examiner 
commented that the veteran had decreased cervical spine range 
of motion with mildly decreased muscle strength diffusely, 
but no evidence of radiculopathy.  It was also noted that the 
veteran had cyst formation with fluid collection in the area 
of the shrapnel injury.  The Board observes that the veteran 
is already service-connected for the residuals of a cyst 
around the shrapnel injury.  

The Board notes that the medical evidence of record simply 
fails to indicate what could reasonably be considered to be 
moderately severe injury to Muscle Group XXIII as required 
for a 20 percent disability evaluation pursuant to the 
appropriate schedular criteria noted above.  Entrance and 
exit scars indicating a track of the missile through one or 
more muscle groups have not been shown.  Additionally, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles are not shown 
by the most recent September 1998 orthopedic examination 
report.  As noted above, the examiner, pursuant to such 
examination, indicated that the veteran's neck injury 
revealed a healed wound in the back of the neck.  Further, 
the November 1995 VA examination report noted that palpation 
of the cervical spine revealed no point tenderness or pain on 
palpation.  Also, the examiner did indicate that the veteran 
had mildly decreased muscle strength diffusely.  The Board 
observes, however, that some loss of deep fascia or muscle 
substance or impairment of muscle tone is contemplated 
pursuant to the currently assigned 10 percent evaluation 
indicating moderate injury to Muscle Group XXIII.  
Additionally, the Board notes that the November 1995 
radiological report did refer to metallic foreign bodies in 
the soft tissues of the upper cervical region.  However, the 
veteran's remaining symptomatology, referable to his service-
connected disorder, is simply not indicative of what could 
reasonably be considered a moderately severe or severe injury 
to Muscle Group XXIII as required for an increased 
evaluation.  

The Board also observes, as noted above, that the September 
1998 VA orthopedic examination report noted that the veteran 
had full range of motion of the neck with rotation to 90 
degrees, bilaterally.  The examiner noted that the veteran 
could bring his neck down to his chest and that the area was 
not tender.  Additionally, the Board observes that the 
November 1995 VA orthopedic examination report indicated that 
forward flexion was 15 degrees, extension backwards was 0 
degrees, lateral flexion was 20 degrees and rotation was 90 
degrees.  At that time, the examiner did note that the 
veteran indicated that such maneuvers caused moderate 
discomfort in the neck with radiation of the pain down his 
anterior shoulders.  The Board observes that the September 
1998 VA orthopedic examination is more recent and was 
specifically scheduled to determine the veteran's present 
service-connected symptomatology.  Additionally, it is 
unclear from the November 1995 VA orthopedic examination 
report whether the decreased cervical spine range of motion 
was referable to the veteran's service-connected shell 
fragment wound residuals as opposed to degenerative joint 
disease of the cervical spine which is not service-connected.  
Consequently, the Board finds that the September 1998 
examination report is more probative because of its greater 
specificity with regard to matters of direct pertinence to 
the disability at issue.  Therefore, the medical evidence of 
record fails to indicate moderate limitation of motion of the 
cervical spine as required for an increased evaluation 
pursuant to the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5290 (1998).  Further ankylosis of the cervical spine 
has not been shown.  38 C.F.R. Part 4, Diagnostic Codes 5286, 
5287 (1998).  

The Board further observes that the clinical and other 
probative evidence fails to indicate that the veteran suffers 
from a poorly nourished scar with repeated ulceration or a 
tender and painful scar on objective demonstration, such as 
would warrant a separately assignable compensable rating.  38 
C.F.R. Part 4, Diagnostic Code 7803, 7804 (1998).  The 
September 1998 VA orthopedic examination report noted that 
the veteran had a healed wound of the back.  Additionally, 
the November 1995 VA orthopedic examination report did 
indicate that there was a 4 x 5 fluctuant area in the 
occipital region of the skull which was mildly tender to 
palpation.  However, the examiner specifically indicated that 
palpation of the cervical spine revealed no point tenderness 
or pain on palpation.  The Board observes, therefore, that 
the weight of the evidence of record does not indicate the 
presence of poorly nourished scars with repeated ulcerations 
or tender and painful scars.  The Board notes that the 
veteran has testified as to pain in the area of his shell 
fragment wound to the neck as well as to limitation of motion 
due to such injury.  However, limitation of motion as a 
result of his service-connected disorder has not been shown 
by corroborating clinical signs objectively supporting such a 
claim.  Therefore, the Board concludes that the 10 percent 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  The Board also finds that the 
veteran's present disability evaluation encompasses his 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, there is no 
clinically identifiable pathology warranting an extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, the Board concludes that 
an increased evaluation for residuals of a shell fragment 
wound to the neck with injury to Muscle Group XXIII, is not 
warranted.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.  An increased evaluation for 
residuals of a shell fragment wound to the neck with injury 
to Muscle Group XXIII is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

